FoRD, Judge:
The suit listed above has been submitted on a written stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General, counsel for the defendant, subject to the approval of the Court, as follows:
1. The merchandise covered by the entry herein and designated on the invoice with the letter “A” and checked JES (Examiner’s Initials) by J. E. Sullivan (Examiner’s name) Customs Examiner at the port of Boston, and which were assessed with duty at $2.28 per dozen and ad valorem under the provision for “Hats .... composed wholly or in chief value of straw, chip .... blocked or trimmed, whether or not bleached, colored or stained” in paragraph 1504(b) (3) of the Tariff Act of 1930 as amended, and as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, consists of chipwood hats, not blocked or trimmed, in all material respects similar to those the subject of Sunwear, Inc. v. United States, Abs. 64875, 45 Cust. Ct. 368, wherein the Court held such hats were properly dutiable under Paragraph 1504 (b) of said Act, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865 and T.D. 53877, as “Hats, bonnets, and hoods, composed wholly or in chief value of chip, .... Other, if bleached, dyed, colored, or stained,” at the rate of 15 cents per dozen and 121/2% ad valorem.
2. It is further stipulated and agreed that the record in said Sunwear. Inc. v. United States, supra, is hereby incorporated in the record in this case; and said protest is limited to the items marked “A” as aforesaid.
All other claims in said protest are abandoned and said protest may be submitted on said record and on this stipulation.
Plaintiff waives the right to first docket call and further amendment of this protest.
Accepting the foregoing stipulation of facts and following the authority cited, Sunwear, Inc. v. United States, Abstract 64875, 45 Cust. Ct. 368, we find and hold the items of merchandise marked “A” and initialed JES on the invoice by Examiner J. E. Sullivan to be properly dutiable at the rate of 15 cents per dozen and 12% per centum ad valorem under paragraph 1504(b), Tariff Act of 1930, as modified by the Protocol of Terms of Accession by Japan to the General Agreement on Tariffs and Trade, 90 Treas. Dec. 234, T.D. 53865 and T.D. 53877, as chipwood hats, not blocked or trimmed.
To the extent indicated the specified claim in the above suit is sustained; in all other respects and as to all other merchandise all the claims in said protest, having been abandoned, are dismissed.
Judgment will be rendered accordingly.